Rich, J.:
This appeal is from a judgment in favor of the plaintiff, and from the order denying defendant’s motion for a new trial in an action for negligence. It appears that the plaintiff, a little girl under fifteen years of age, was employed by defendant to operate a machine used to form and fasten pasteboard boxes. Upon the trial it was shown by satisfactory, evidence which the jury believed, that plaintiff was employed without having obtained an employment certificate, and that the defendant furnished an unsafe and defective machine for her to operate, and that the accident occurred in consequence of its defective condition.
The question as to whether defendant was justified in believing that plaintiff was sixteen years of age was submitted to the jury, who have found the defendant negligent and the plaintiff free from contributory negligence.
The verdict is not excessive, and the judgment and order must be affirmed, with costs.
Hirschberg and Thomas, JJ., concurred; Burr, J., read for reversal, with whom Carr, J., concurred.